MEMORANDUM ***
Ildus Nigatovich Mustafin petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s (“IJ”) order denying his applications for asylum and withholding of removal. We deny the petition.
The record would not compel any reasonable fact finder to conclude the incident when Mustafin was removed from a bus by security forces or the attack by his neighbors constitutes persecution. See Gu v. Gonzales, 454 F.3d 1014, 1020 (9th Cir. 2006); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Substantial evidence also supports the IJ’s determination that Mustafin did not establish a nexus to a protected ground for either his firing or the market incident. See Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004).
Assuming without deciding that Mustafin is a member of one or more disfavored groups, he has failed to demonstrate the required individualized risk of persecution in Russia. Cf. Sael v. Ashcroft, 386 F.3d 922, 928 (9th Cir.2004). Because Mustafin failed to satisfy the lower standard of proof for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.